PRECEDENTIAL

     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT
               _____________

                   No. 20-1309
                  _____________

     IN RE: STEVEN RICHARD ALECKNA;
            JAIME SUE ALECKNA,

                          Debtors

      CALIFORNIA COAST UNIVERSITY,

                         Appellant

                          v.

              JAIME SUE ALECKNA
                 ______________

          On Appeal from the United States
District Court for the Middle District of Pennsylvania
            D.C. Civil No. 3-16-cv-00158
    District Judge: Honorable Robert D. Mariani
                    _____________

 Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
               December 16, 2020
                ______________
 Before: GREENAWAY, JR., SHWARTZ, and FUENTES,
                 Circuit Judges.

            (Opinion Filed: September 9, 2021)

Jeffery J. Daar
Daar & Newman
21700 Oxnard Street
Suite 350
Woodland Hills, CA 91367


Robert P. Sheils, Jr.
Sheils Law Associates
108 North Abington Road
Clarks Summit, PA 18411

     Counsel for Appellant

Brett M. Freeman
Carlo Sabatini
Sabatini Law Firm
216 North Blakely Street
Dunmore, PA 18512

      Counsel for Appellee

                    _______________

                OPINION OF THE COURT
                    _______________




                             2
FUENTES, Circuit Judge.

        California Coast University (“CCU” or the
“University”) appeals from the District Court’s order affirming
an award of attorneys’ fees and other relief to its former
student, Jaime Aleckna. When Aleckna filed for Chapter 13
bankruptcy, she still owed CCU tuition. The filing of her
bankruptcy petition, however, imposed an “automatic stay” of
all collection actions against her, and therefore enjoined the
University from attempting to recover that debt during the
course of the proceedings.1

        While her case was pending, Aleckna, who had
completed her coursework, asked CCU to send her a copy of
her transcript. The University responded but would only
provide her with an incomplete one that did not include a
graduation date, explaining that a “financial hold” had been
placed on her account.2         Aleckna eventually filed a
counterclaim against CCU in the Bankruptcy Court arguing
that it violated the automatic stay by refusing to provide her
with a complete certified transcript. The Bankruptcy Court
found in Aleckna’s favor, concluding that she was entitled to
receive her complete transcript, as well as damages and
attorneys’ fees because the University’s violation was




       1
               See 11 U.S.C. § 362(a)(6) (providing that a
bankruptcy petition “operates as a stay, . . . of . . . any act to
collect, assess, or recover a claim against the debtor that arose
before the commencement of the case”).
       2
              App. 871.



                                3
“willful.”3 CCU appealed to the District Court, arguing that its
violation could not have been “willful” under this Court’s
decision in In re University Medical Center,4 which provides a
limited defense in some cases.

        On appeal, we must first decide whether University
Medical remains good law in light of subsequent amendments
to the Bankruptcy Code—specifically, to § 362, which governs
alleged violations of the automatic stay.5 We conclude that it
does, but that CCU has failed to establish a defense under that
case. For the reasons that follow, we will affirm.

                              I.

      Aleckna was a student at CCU until 2009, but she
stopped making tuition payments some time that year. By the
time she filed for bankruptcy, she still owed CCU
approximately $6,300, which she initially characterized in her
schedules as “disputed” debt.6       Aleckna informed the


       3
               In re Aleckna, 543 B.R. 717, 722, 725 (Bankr.
M.D. Pa. 2016); see also In re Atl. Bus. & Cmty. Corp., 901
F.2d 325, 329 (3d Cir. 1990) (explaining that a violation is
willful where (1) “the defendant knew of the automatic stay,”
and (2) its “actions which violated the stay were intentional”)
(quoting In re Bloom, 875 F.2d 224, 227 (9th Cir. 1989)).
       4
              973 F.2d 1065 (3d Cir. 1992).
       5
              11 U.S.C. § 362.
       6
             Educational loans are generally non-
dischargeable in a Chapter 13 bankruptcy unless the “debt
would impose an ‘undue hardship’ on the debtor.” United



                               4
University that she had filed for bankruptcy and requested
copies of her transcript for her files.7 As a matter of policy,
CCU has not invoked the legal process to recover debts owed
by its students. Instead, the University will consider any
student with a past-due balance to have not technically
graduated and may withhold the student’s transcript or diploma
as a result.

       After some back-and-forth regarding the status of her
bankruptcy case, CCU eventually sent Aleckna copies of her
transcript, but no graduation date was listed on them. Aleckna
inquired about the missing date and was informed that she did
not technically graduate due to the financial hold on her
account. CCU then filed an action in the Bankruptcy Court
seeking an order declaring that Aleckna’s debt was a non-
dischargeable educational loan. In response, Aleckna filed a
counterclaim against CCU arguing that the debt was
dischargeable and the University violated the stay by failing to




Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260, 263 (2010)
(citing 11 U.S.C. §§ 523(a)(8), 1328). When she first filed her
petition, Aleckna was not sure whether CCU considered her
debt to be a non-dischargeable student loan or something else,
which is why she classified it as “disputed” in her bankruptcy
schedules. As set forth below, CCU eventually did argue that
the debt was a non-dischargeable student loan, but later
withdrew its challenge with prejudice. See App. 807-09.
       7
               Aleckna also testified that she needed a copy of
her transcript so that she could apply to graduate programs in
the future.



                               5
issue her a complete transcript.8 In other words, Aleckna
asserted that the University’s withholding of her transcript was
an unlawful attempt to collect on pre-petition debt.9 The
University still refused to provide her with a complete
transcript and opposed her counterclaim, but later agreed to
withdraw its non-dischargeability action with prejudice.10 This
withdrawal was essentially a concession that Aleckna’s debt
was dischargeable under the Bankruptcy Code and would be
extinguished upon termination of the proceedings.11

    A bench trial was held on Aleckna’s counterclaim after
CCU unsuccessfully moved for summary judgment. The


       8
               The parties dispute whether Aleckna explicitly
raised this argument in her counterclaim when it was first filed,
but they do not dispute that she later amended the counterclaim
to specifically include allegations that CCU violated the stay
by refusing to provide her with a complete transcript and
degree.
       9
              See, e.g., 11 U.S.C. § 362(a)(6).
       10
              CCU’s statement that its challenge was
dismissed “without prejudice . . . since it was not necessary to
have the issue of dischargeability decided,” Appellant’s Br. at
15 n.4, seems to blatantly misrepresent the record, see App.
816 (order of the Bankruptcy Court dismissing CCU’s
complaint “with prejudice”).
       11
              See Papera v. Pa. Quarried Bluestone Co., 948
F.3d 607, 611 (3d Cir. 2020) (“A dismissal with prejudice
‘operates as an adjudication on the merits,’ so it ordinarily
precludes future claims.”) (quoting Landon v. Hunt, 977 F.2d
829, 832-33 (3d Cir. 1992)).



                               6
Bankruptcy Court concluded that a “final transcript, with no
graduation date, [is] akin to a letter of reference with no
signature,” and was essentially useless.12 The Bankruptcy
Court determined that because providing an incomplete
transcript is tantamount to providing no transcript at all, CCU
had violated the automatic stay. The Bankruptcy Court also
found that CCU’s violation was “willful,” so it awarded
Aleckna damages and attorneys’ fees associated with litigating
the transcript issue.13 As of 2016, those fees had climbed to
approximately $100,000.

        CCU appealed to the District Court arguing, among
other things, that the award of damages and fees was improper
under University Medical. In that case, we held that a
defendant does not “willfully” violate the automatic stay if the
law governing the alleged violation was “sufficiently
uncertain.”14 CCU contends that, at the time of its violation,
the law may have required it to provide a transcript, but did not
explicitly require it to provide Aleckna with a complete one
that included a graduation date. The District Court rejected this
defense, noting that CCU could not point to any persuasive
authority supporting its position, and affirmed the Bankruptcy
Court’s order.15 This appeal followed.16


       12
              In re Aleckna, 543 B.R. at 725.
       13
              Id. at 726.
       14
              Univ. Med., 973 F.2d at 1085, 1088.
       15
           Cal. Coast Univ. v. Aleckna, No. 3:16-cv-00158,
2019 WL 4072405, at *1, *5 (M.D. Pa. Aug. 28, 2019).
       16
               Aleckna first argues that CCU has waived or
forfeited its right to assert a University Medical defense by



                               7
                                    II.17

       On appeal, CCU does not argue that its conduct did not
violate the automatic stay; rather, it maintains that it did not do
so willfully, and that the District Court erred in affirming the
award of damages and fees.

      We must first decide whether this Court’s decision in
University Medical has been legislatively overruled. Like


failing to raise this argument before the Bankruptcy Court.
Though the Bankruptcy Court generally discussed related
concepts, its analysis does not mention University Medical.
However, because the District Court considered the defense at
length, the applicability of University Medical is a question of
law, and it is unclear whether Aleckna raised a waiver or
forfeiture argument before the District Court, we will consider
it on appeal. See Huber v. Taylor, 469 F.3d 67, 74 (3d Cir.
2006) (“[This Court is] reluctant to apply the waiver doctrine
when only an issue of law is raised.”). Alternatively, Aleckna
argues that even if the issue has not been waived or forfeited
entirely, it is still not properly before the Court because
University Medical established an affirmative defense that was
not pled in CCU’s answer as required. We need not resolve
that issue because we conclude that the defense is not satisfied
regardless.
       17
              The Bankruptcy Court had jurisdiction under 28
U.S.C. § 1334(b). The District Court had jurisdiction under 28
U.S.C. § 158(a). We have jurisdiction under 28 U.S.C. §§
158(d) and 1291. We review the District Court’s legal
conclusions de novo. In re Bocchino, 794 F.3d 376, 379-80
(3d Cir. 2015).



                                8
CCU, the defendant in University Medical argued that its
violation was not “willful,” and it was therefore not liable for
damages and attorneys’ fees.18 When University Medical was
decided in 1992, the applicable § 362 provision stated that
“[a]n individual injured by any willful violation of a stay . . .
shall recover actual damages, including costs and attorneys’
fees, and, in appropriate circumstances, may recover punitive
damages.”19 The statute was silent on whether a “good faith”
defense existed in any context, but we had previously held in
In re Atlantic Business & Community Corporation that a
defendant’s good-faith belief that its actions complied with the
stay did not, on its own, establish a defense to willfulness.20

       In University Medical, however, the defendant not only
acted in good faith, but was able to show that the law
surrounding its violation was “uncertain,” and relied on
persuasive authority to support its position.21 We held that
while “good faith” alone was insufficient, the “uncertain”
nature of the issue coupled with the defendant’s reliance on
persuasive authority negated any finding of willfulness, and the



       18
              973 F.2d at 1085.
       19
              11 U.S.C. § 362(h) (1990).
       20
               901 F.2d 325, 329 (3d Cir. 1990) (awarding costs
and fees and explaining that “[n]otwithstanding [the stay
violator’s] claim that he acted in good faith, there is ample
evidence to support the conclusion that he acted intentionally
and with knowledge of the automatic stay as a result of the
pending bankruptcy proceedings”).
       21
              973 F.2d at 1088.



                               9
defendant was therefore not liable for certain damages and
costs:

     A willful violation does not require a specific intent
     to violate the automatic stay. . . . Here, however, the
     actions of the [defendant] were neither in defiance
     of a court order nor were they contrary to . . .
     section[] 362 [of the Bankruptcy Code].
     [Defendant] believed in good faith that he was not
     violating the stay. This of course is not sufficient
     under Atlantic Business to escape liability. . . .
     However, [defendant] also had persuasive legal
     authority which supported his position. . . . [W]e
     conclude that the withholding by [defendant] did not
     fall within the parameters of “willfulness” as such
     actions have been described in Atlantic Business and
     that [defendant] should not be penalized for the
     position [it] took . . . .22

        In 2005, the relevant provision was amended and is now
§ 362(k). Section 362(k) provides that an individual who
commits a willful violation is liable for damages and attorneys’
fees unless “such violation is based on an action taken by an
entity in the good faith belief” that the stay had terminated due
to the debtor’s failure to file a timely notice of intention.23
Because § 362(k) can be read to establish a good-faith defense
that is narrower than the one articulated in University Medical,

       22
              Id. (internal quotation marks and citation
omitted).
       23
             11 U.S.C. § 362(k)(1)-(2); id. § 362(h). This
exception indisputably does not apply here.



                               10
several bankruptcy courts within our Circuit have concluded
that the case has been statutorily overruled.24 Aleckna agrees
with those decisions, and her reasoning tracks that of a
Pennsylvania bankruptcy court in In re Mu’min. That court
concluded that University Medical was “judicial gloss” on the
pre-amendment Code and is therefore no longer good law.25 It
explained that in enacting § 362(k), “Congress provided for
only a limited, statutory good faith exception” that is “more
limited than the one expressed in University Medical.”26
Accordingly, the court concluded that § 362(k) overruled our




      24
              See, e.g., In re Mu’min, 374 B.R. 149, 168
(Bankr. E.D. Pa. 2007); In re Lightfoot, 399 B.R. 141, 149-50
(Bankr. E.D. Pa. 2008) (citing Mu’min, 374 B.R. at 168-69); In
re McWilliams, 384 B.R. 728, 730 (Bankr. D.N.J. 2008)
(recognizing University Medical as superseded by statute as
recognized in Mu’min). Aleckna also points to one district
court decision from within this Circuit that acknowledged this
position but declined to apply it. See In re Seymoure, Nos. 07-
4960, 07-4967, 2008 WL 1809309, at *3 n.3 (D.N.J. Apr. 22,
2008) (“The Mu’min court held that [the University Medical]
exception [no longer] exists. T[his] [c]ourt, however, declines
to apply the holding of the Mu’min court as Debtors’ Chapter
13 applications were filed prior to the amendments to
§ 362(k).”).
      25
             Mu’min, 374 B.R. at 168.
      26
             Id.



                              11
existing case law.27 Several courts have since followed or
otherwise agreed with the Mu’min decision.28

       In the present case, however, the District Court
concluded (and at least one other court has agreed)29 that
University Medical did not create the sort of “good faith”
defense contemplated by § 362(k). Rather, the District Court
found that University Medical merely provides a mechanism
for defendants to challenge a finding of “willfulness,” and §
362(k) does not speak to that particular element. The D.C.
bankruptcy court summarized the distinction as follows:

      Some decisions characterize [University
      Medical] as creating a “good faith” exception . . .
      But the defense to a finding of “willfulness” . . .
      is not a defense of good faith, and (as in civil
      contempt law) is a defense, separate and distinct
      from good faith, that when the law is sufficiently
      unsettled, willful violation of the statutory
      command is absent, and damages are not
      recoverable, because the offending party has not
      acted in violation of a command of which it had
      fair notice.30



      27
              Id.
      28
            See, e.g., Lightfoot, 399 B.R. at 149-50;
McWilliams, 384 B.R. at 730.
      29
              See In re Stancil, 487 B.R. 331, 343-44 (Bankr.
D.C. 2013).
      30
              Id. at 343.



                              12
       At least one of our sister circuits has recognized this
subtle but important distinction before, explaining that even
though University Medical may sometimes be read as
establishing a general defense of good faith, “decisions from
within the Third Circuit demonstrate that courts did not read
[that case] so broadly.”31 Indeed, “[i]n a decision issued only
eight months after [University Medical], [this Court] itself
reaffirmed that . . . ‘a creditor’s “good faith” belief that he is
not violating the automatic stay provision is not determinative
of willfulness under § 362[].’”32

       The District Court agreed with this rationale,33 and so
do we. On its face, § 362(k) does not provide a means to
disprove willfulness—rather, it says that where a willful
violation occurs, a defendant is nevertheless not liable for
certain damages so long as it believed in good faith that the
stay had terminated.34 University Medical, on the other hand,


         31
               IRS v. Murphy, 892 F.3d 29, 37-38 (1st Cir.
2018).
         32
              Id. (quoting In re Lansdale Family Rests., Inc.,
977 F.2d 826, 829 (3d Cir. 1992)); see In re Lansaw, 853 F.3d
657, 664 n.4 (3d Cir. 2017) (quoting the same).
         33
              Aleckna, 2019 WL 4072405, at *3 (citing
Stancil, 487 B.R. at 344).
         34
              11 U.S.C. § 362(k)(1)-(2) (“[A]n individual
injured by any willful violation of a stay . . . shall recover actual
damages, including costs and attorneys’ fees . . . [unless] such
violation is based on an action taken by an entity in the good
faith belief that subsection (h) applies to the debtor.”).
Subsection (h), which does not apply here, provides that when



                                 13
provides a theory by which defendants can challenge the
“willfulness” element in its entirety.35 The District Court also
noted that federal courts should be “reluctant to accept
arguments that would interpret the Bankruptcy Code to effect
a major change in pre-[amendment] practice, absent at least
some suggestion in the legislative history that such a change
was intended.”36 Because there has been no such suggestion
here, the District Court concluded that University Medical
remains good law, but ultimately determined that CCU failed
to establish a defense under that case regardless.

      While recognizing the apparent tension between a §
362(k) “good faith” defense and University Medical,37 we



the debtor is an individual, the stay terminates with respect to
certain personal property if the debtor fails to timely file a
statement of intention. Id. § 362(h).
       35
              973 F.2d at 1088-89.
       36
            Aleckna, 2019 WL 4072405, at *4 (quoting In re
VistaCare Grp., 678 F.3d 218, 228 (3d Cir. 2012)).
       37
              University Medical provides a defense to
“willfulness” where the defendant believes its actions were
lawful based on persuasive authority. 973 F.2d at 1088. But,
somewhat paradoxically, “[w]illfulness does not require that
the creditor intend to violate the automatic stay provision,
rather it requires that the acts which violate the stay be
intentional.” In re Denby-Peterson, 941 F.3d 115, 123 (3d Cir.
2019) (internal quotation marks and citation omitted). In
Denby-Peterson, we also recognized that § 362(k) provided
only “one exception” to the rule that debtors injured by willful
violations may recover certain costs. Id. at 123. Importantly,



                              14
ultimately agree with the District Court. In establishing the
defense, the University Medical decision clearly did not intend
to, and insists that it did not, create a “good faith” exception
like the one later established in § 362(k).38 Despite some
overlap, we continue to read University Medical as establishing
a “willfulness” defense that is separate and distinct from one
of good faith alone. We, like the District Court, observe no
direct conflict between University Medical and § 362(k) and
conclude that University Medical remains good law.




however, that case did not consider the possible application of
a University Medical defense. In short, though some of the
relevant case law reflects a struggle to maintain the slight (but
meaningful) distinction between a “willfulness” defense under
University Medical and a “good faith” defense under § 362(k),
our precedent does not require a different conclusion than the
one we reach today. For this reason, we need not address
CCU’s argument that the Supreme Court has rejected a strict-
liability standard for violations of a bankruptcy discharge. See
Appellant’s Br. at 33-37 (citing Taggart v. Lorenzen, 139 S.
Ct. 1795 (2019)).
       38
                973 F.2d at 1088. Absent rehearing of the full
Court, it is not our practice to second guess whether it should
have done so. See Third Circuit Internal Operating Procedure
9.1 (“It is the tradition of this court that the holding of a panel
in a precedential opinion is binding on subsequent panels.
Thus, no subsequent panel overrules the holding in a
precedential opinion of a previous panel. Court en banc
consideration is required to do so.”); see also United States v.
Gen. Battery Corp., 423 F.3d 294, 300-01 (3d Cir. 2005).



                                15
                                 III.

        University Medical, however, does not help CCU.
Unlike the defendant in University Medical, CCU has not
pointed to any compelling persuasive authority that supports
its position. Instead, the University predominantly relies on
the absence of case law addressing these precise facts. We
have found no authority that addresses the specific issue of
whether a college violates the stay by refusing to provide a
transcript that affirmatively includes a graduation date. But a
lack of case law to the contrary does not render the law
sufficiently unsettled under University Medical.39 Rather, the
defendant must point to authority that reasonably supports its
belief that its actions were in accordance with the stay.40 CCU
has not done so here.41

       CCU argues that two bankruptcy courts within our
Circuit have held that a college does not violate the stay by


      39
             973 F.2d at 1088.
      40
              Id. at 1089 (noting that the defendant’s actions
were “taken in reliance on statutory direction and case law
support” and therefore “were not ‘willful’”).
      41
              CCU also stresses that at the time it refused to
provide Aleckna with a complete transcript, her student debt
had only been characterized as dischargeable but had not
actually been discharged. This is because dischargeable debt
is not formally extinguished until the debtor completes making
payments under the restructuring plan. See 11 U.S.C.
§ 1328(a). CCU fails to show, however, why that distinction
would make any difference in this case. It has not cited any
on-point, persuasive case law that would justify its apparent



                              16
refusing to give a student-debtor any transcript—complete or
not—and that these cases led it to reasonably believe that its
actions were permissible or perhaps even generous.42 But the


belief that its conduct complied with the stay—regardless of
whether the debt was “dischargeable” or “discharged.”
Instead, it admittedly relies only on the general “law of
discharge, the lack of any contrary authority, and the lack of
any authority dealing with this issue” in making its point.
Appellant’s Br. at 33. The lack of authority to the contrary or
silence on a particular issue is not tantamount to a reliance on
“persuasive legal authority.” Univ. Med., 973 F.3d at 1088.
       42
               See In re Billingsley, 276 B.R. 48, 51-52 (Bankr.
D.N.J. 2002); In re Najafi, 154 B.R. 185, 189-91 (Bankr. E.D.
Pa. 1993), abrogated by In re Mehta, 310 F.3d 308 (3d Cir.
2002). In addition to those cases, CCU also claims that this
Court has previously considered this issue and endorsed its
view in Johnson v. Edinboro State Coll., 728 F.2d 163 (3d Cir.
1984). Though Johnson did consider whether a college may
retain a debtor’s transcript in some cases, that case is
distinguishable because it involved the non-discrimination
provision contained in Bankruptcy Code § 525. Id. at 164-65;
see 11 U.S.C. § 525(c)(1) (“A governmental unit that operates
a student grant or loan program . . . may not deny a student
grant[] [or] loan . . . to a person that is or has been a debtor
under this title.”). It did not involve an allegedly willful
violation of the stay under § 362. As the District Court noted
below, Johnson is not on point. Aleckna, 2019 WL 4072405,
at *5. Even if we were to accept CCU’s argument that the
“non-discrimination” principles in Johnson overlap with those
under § 362, see Billingsley, 276 B.R. at 51-52, that case is still
not on point, as it involved non-dischargeable student debt.



                                17
cases on which CCU relies are distinguishable. In In re
Billingsley, the bankruptcy court concluded that the school did
not violate the automatic stay by refusing to turn over a
transcript because the debt in that case was “concededly
nondischargeable.”43 Likewise, in In re Najafi, the debt at
issue was determined to be an “advance of credit” or
“educational loan” that was also non-dischargeable under the
Bankruptcy Code.44 Here, Aleckna claims that, at the time of
trial, her debt had not yet been formally discharged because she




Johnson, 728 F.2d at 165 (“Johnson’s loans have not been
discharged, indeed they are nondischargeable, and whatever
remedies he may have against the college withholding the
transcript, he cannot seek relief under § 525 of the Bankruptcy
Code.”).
       43
              276 B.R. 48, 52 (Bankr. D.N.J. 2002).
       44
               154 B.R. 185, 189-90 (Bankr. E.D. Pa. 1993),
abrogated by In re Mehta, 310 F.3d 308 (3d Cir. 2002). In
Mehta, this Court criticized the Najafi court’s interpretation of
Bankruptcy Code § 523(a)(8), which exempts “educational
benefit overpayment[s] or loan[s]” from bankruptcy discharge,
noting that it unnecessarily “inserted commas into the relevant
sections . . . and interpreted the statute as it read after that
[incorrect] change in punctuation.” 310 F.3d at 316. We note
that Billingsley has also been criticized by other courts. See,
e.g., Mu’min, 374 B.R. at 163 (disagreeing with the court’s
reliance on our decision in Johnson, which did not involve a
§ 362 violation, and for overlooking another “critical factor”
not dispositive here).



                               18
was still making payments pursuant to her restructuring plan.45
But nothing in the record suggests that the debt was ever
considered a non-dischargeable student loan by the Bankruptcy
Court, as was the case in Billingsley and Najafi. To the
contrary, CCU voluntarily withdrew its challenge with
prejudice, indicating that it did not contest Aleckna’s position
that the debt was dischargeable under the Bankruptcy Code.

       To the extent Billingsley and Najafi are still relevant
(though distinguishable), we note that many other federal
courts, including three of our sister circuits, have endorsed
Aleckna’s contrary view in similar, though not identical,
contexts.46 The two outlier cases on which CCU relies do not


       45
              See 11 U.S.C. § 1328(a) (discharge generally
cannot be entered until after the debtor “complet[es] . . .
[making] all payments under the plan”).
       46
               See Appellee’s Br. at 26-28 (collecting cases); In
re Kuehn, 563 F.3d 289, 294 (7th Cir. 2009) (affirming an
award of damages and fees for the university’s failure to
provide a transcript, even though the debt at issue may have
been non-dischargeable); In re Gustafson, 111 B.R. 282, 288
(B.A.P. 9th Cir. 1991) (finding a willful violation where the
school refused to provide the debtor with a transcript, even
though the debt at issue was presumptively non-
dischargeable), rev’d on other grounds, 934 F.2d 216 (9th Cir.
1991); In re Merchant, 958 F.2d 738, 742 (6th Cir. 1992)
(concluding that the university violated the stay for refusing to
provide a transcript even though the debt was presumptively
non-dischargeable); see also In re Parker, 334 B.R. 529, 534-
36 (Bankr. E.D. Mass. 2005) (school violated the stay by
refusing to allow a student to register for classes); In re Moore,



                               19
create a split of authority to render the law unsettled within the
meaning of University Medical.47 Indeed, the University’s
purported belief that it was not required to provide Aleckna
with any transcript based on those cases is seemingly
inconsistent with its ultimate decision to send her a copy, albeit
an incomplete version.

       Because the University has failed to show that the law
regarding the transcript issue was sufficiently unsettled within
the meaning of University Medical, we agree with the District
Court that its violation of the stay was willful.

                               IV.

CCU’s final argument is that the District Court erred in
awarding damages and attorneys’ fees because there was no
affirmative injury in this case. To recover such relief, the
debtor must be “injured” by the stay violation.48 CCU argues




407 B.R. 855, 860-61 (Bankr. E.D. Va. 2009) (university
violated discharge injunction by refusing to provide a student-
debtor with a degree).
       47
              See In re Theokary, 444 B.R. 306, 323 n.30
(Bankr. E.D. Pa. 2011) (declining to apply the University
Medical defense where the relevant legal principles were not
“universally recognized” but were also not “the subject of any
robust judicial debate”).
       48
             11 U.S.C. § 362(k)(1) (“[A]n individual injured
by any willful violation of a stay . . . shall recover actual
damages, including costs and attorneys’ fees, and, in



                               20
that Aleckna did not sustain any meaningful “injury” from her
delayed receipt of a complete transcript. It recognizes that she
was awarded $230.16 for the time she took off from work to
attend trial, but claims that this was the only tangible harm she
incurred, and that it was improper to tack substantial attorneys’
fees onto this modest amount. But CCU cites no authority for
its position that a debtor’s lost wages from attending trial, even
if a modest amount, is not a legitimate financial harm.49 Nor
does CCU provide a compelling explanation as to why the
attorneys’ fees do not constitute a financial injury on their own.
Indeed, this Court has previously acknowledged that a debtor
may suffer “financial injury in the form of attorneys’ fees”




appropriate circumstances, may recover punitive damages.”)
(emphasis added).
       49
              Though the facts are not identical, Aleckna has
cited several bankruptcy cases where debtors were awarded
similar financial relief. See, e.g., In re Grochowski, Nos. 5:06-
bk-51666-JTT, 5:11-ap-00223, 2012 WL 5306047, at *1
(Bankr. M.D. Pa. Oct. 26, 2012) (awarding damages for
postage, gas to attend trial, and lost wages); In re Meyers, 344
B.R. 61, 66 (Bankr. E.D. Pa. 2006) (awarding compensation
for lost wages “incurred by [the debtor’s] use of one paid
vacation day”); In re Chambers, 324 B.R. 326, 331-32 (Bankr.
N.D. Ohio 2005) (awarding $336 in compensatory damages
where the debtor “needed to miss three days of work . . . to
address the [d]efendant’s conduct”).



                               21
when they are incurred to “enjoin further violations of the
stay.”50

        In any event, Aleckna identifies several additional
forms of relief awarded by the District Court that address her
injuries, including: (1) three copies of her certified transcript
containing a graduation date; (2) a diploma; and (3) the pre-
litigation attorneys’ fees she incurred while attempting to
obtain her complete transcript.51 Though the award of a
transcript and diploma is non-monetary, the automatic stay is
intended to protect “both financial and non-financial
interests.”52 Thus, even if the financial harm to Aleckna was

       50
              Lansaw, 853 F.3d at 668.
       51
               The parties dispute whether Aleckna was
actually awarded “pre-litigation” fees—i.e., the “defensive”
attorneys’ fees she incurred attempting to resolve the issue out
of court before the litigation ensued. Appellee’s Br. at 55-56.
We need not resolve that issue here, however, because we
conclude that Aleckna was injured by the University’s
violation of the stay regardless.
       52
               Lansaw, 853 F.3d at 667-68 (“[W]e see no
reason to infer that Congress intended to distinguish between
the pecuniary and non-pecuniary injuries when it adopted a
system of compensatory damages as a means of enforcing stay
violations.”). Though CCU correctly notes that Aleckna was
unable to show an “actual loss” with respect to future career or
educational opportunities, the Bankruptcy Court did not—
contrary to the University’s assertion—conclude that Aleckna
suffered no losses across the board. See Aleckna, 543 B.R. at
725 (“No evidence was presented that Aleckna had applied to
any master’s program. Nor was any expert vocational or expert



                               22
arguably small, her failure to receive a complete transcript
without court intervention constitutes a cognizable injury
under § 362.53

        In reaching the same conclusion, the District Court
relied partially on the bankruptcy court’s decision in In re
Parker, in which a student-debtor was unable to register for the
next semester’s classes because she still owed the school
money.54 CCU contends that Parker “is inapposite since . . .
the condition precedent injury [in that case] was the [student’s]
inability to register for classes.”55 But just as the refusal to
allow a student to register for classes “deprives [her] of a
service that would be available to her were she not a debtor,”
so does “[t]he act of withholding a debtor’s transcript.”56 The
record confirms that if Aleckna were not a debtor, she would
have been entitled to receive a transcript confirming her
graduation. Aleckna was therefore deprived of a service—the



testimony offered to show any projected loss of future earnings
due to the . . . delay in obtaining a [degree] from [CCU] . . . It
is not for the Court to speculate as to possible losses and I
cannot find actual loss in this regard.”) (emphasis added).
       53
               See Gustafson, 111 B.R. at 288 (“An award of
attorneys[’] fees is appropriate ‘where a debtor must resort to
the courts to enforce his or her rights in consequence of a
violation of the automatic stay.’” (quoting In re Stucka, 77 B.R.
777, 784 (Bankr. C.D. Cal. 1987))).
       54
              334 B.R. 529, 532-33 (Bankr. E.D. Mass. 2005).
       55
              Appellant’s Br. at 49.
       56
              Parker, 334 B.R. at 534.



                               23
voluntary provision of a complete, certified transcript—that
would have been otherwise available but for her existing debt.

      The District Court therefore did not err in concluding
that Aleckna had been “injured” by CCU’s violation. The
award of damages and attorneys’ fees was appropriate.

                            ****

       Though we conclude that University Medical remains
good law, the District Court correctly found that CCU failed to
establish a defense under that case. Likewise, the District
Court correctly decided that Aleckna had been injured by
CCU’s violation and was therefore entitled to damages and
attorneys’ fees.

       For these reasons, we will affirm the order of the
District Court.




                              24